DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in the application with claims 1-2 and 5-13 withdrawn. Claims 3-4 are examined herein.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered, but they are not persuasive.

101 
Applicant argues the limitation “acquire reactor core characteristics of the reactor core measured by a measurement apparatus measuring the reactor core characteristics” is a “tangible or physical step” (Remarks dated 04/11/2022, pp. 13-14). However, as discussed in the Non-Final Rejection (pp. 10-11), this limitation recites an insignificant, pre-solution activity of mere data gathering (see MPEP 2106.05(g)) and does not involve a practical application of the abstract idea. As such, the limitation is not adequately meaningful to overcome the 101 rejections. 

Applicant further argues the claims are directed towards an improvement to computer functionality or technical process by “significantly reduc[ing] calculation load by deriving adjusted macroscopic covariance data without having to perform calculation load intensive assembly calculations” (Remarks, pp. 14-16). However, Applicant’s improvement is merely making a data-intensive calculation less data-intensive. In other words, Applicant’s invention appears to be an improvement on the calculations (i.e., the abstract idea) themselves, rather than an improvement to a computer or a technology, and does not use a computer or a reactor outside of its ordinary capacity. 

Unlike the claims of Enfish, the present claims are not directed towards a specific improvement to the way computers operate or an improvement of the computer as a tool. For example, there is nothing in the claims directed towards a specific form of storing or retrieving data, as recited by the Enfish claims. Rather, the data of the present invention is generically “store[d] … in the [first/second] storage unit” and “acquired from the first storage unit” (see claim 3) and the claims do not improve the way a computer stores and retrieves data in memory. The claims merely add general-purpose computer components to mathematical calculations. Similarly, the present invention is not directed towards an improvement to a technological process. The claims of McRO are directed towards automation of an animation process that previously could not be automated. In contrast, the present claims do not transform a traditionally subjective process into a mathematically automated process utilizing mathematical rules executed on computers, as recited by the McRO claims. 

Rather, the present claims, similar to the claims of FairWarning IP, LLC v. Iatric Systems, Inc., are directed towards an abstract idea. The method steps collect information (e.g., microscopic cross sections, reactor core characteristics) and analyze the information by carrying out a series of mathematical calculations (e.g., deriving perturbation quantities, generating covariance data, deriving macroscopic cross sections/reactor core characteristics). As discussed above, the steps of collecting information are merely insignificant pre-solution activities to the abstract idea. Further, analyzing the collected information by steps of mathematical calculations, which, under the broadest reasonable interpretation, are steps which recite mental processes (see Non-Final Rejection, pp. 7-9), and are therefore directed towards an abstract idea. The present claims merely add generic computer components (e.g., arithmetic unit) to perform the method steps and do not constitute more than mere instructions to perform the method steps on a generic component or machinery. Therefore, the claims do not recite an improvement to computer technology or an improvement to an existing technology. 

Prior Art
Applicant’s arguments regarding the prior art have been fully considered, but are not persuasive. Applicant argues that the present invention, unlike the applied prior art, adjusts quantities to the macro-perturbation quantities and skips the “complicated recalculation of the assembly” (Remarks, p. 18). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., skipping the recalculation of the assembly) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as explained in the Non-Final Rejection (para. 23), Yamamoto discloses adjusting the macroscopic cross sections using the following disclosed equation: 
[AltContent: rect]
    PNG
    media_image1.png
    311
    547
    media_image1.png
    Greyscale

[AltContent: rect](p. 895; see pp. 894-895 which refer to the “homogenized few group cross sections” as the “homogenized few-group macroscopic cross sections” (emphasis added)). Yamamoto further discloses:

    PNG
    media_image2.png
    185
    545
    media_image2.png
    Greyscale

(p. 895). In other words, Yamamoto discloses deriving an adjustment quantity (the adjusted macroscopic cross sections) from a predetermined equation (Eq. 4) based on the sensitivity data (G), then deriving adjusted macroscopic covariance data based on the adjustment quantity (the adjusted macroscopic cross sections). Therefore, Yamamoto in view of AAPA teaches the limitations of claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 3-4 are directed to an apparatus for performing calculations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general-purpose computer or the human mind and do not result in an improvement in the functioning of the computer or to another technology. The additional recitations of “a first arithmetic unit configured to execute assembly calculations on a fuel assembly,” “microscopic cross sections acquired from the first storage unit,” “stor[ing] the [macroscopic covariance/macroscopic perturbation] data in the first storage unit,” “a second arithmetic unit configured to execute core calculations on a reactor core,” “acquir[ing] reactor core characteristics of the reactor core measured by a measurement apparatus,” and “stor[ing] the [reactor core characteristic measurement/adjusted macroscopic covariance] data in the second storage unit” are extraneous pre/post-solution activities and recitations of generic nuclear reactor components (e.g., a fuel assembly, a reactor core) that are not positively recited and simply set the stage for a generic nuclear reactor where the apparatus can be used. This setup is well-understood, routine, and conventional in the nuclear industry (see [0002] of the instant Specification). The computational steps being performed in claims 3-4 are merely well-known mathematical operations being performed on a generic computer or in the human mind. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Patent Ineligible Subject Matter (Claims 3-4)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claim 3 recites a mechanical device, and, therefore, is a machine. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

It is determined that claim 3 is directed to an abstract idea, and, particularly, “[a] nuclear design calculation apparatus for reactor core analysis,” the function of which is accomplished through a series of mathematical operations performed by a generic computer or mental processes.

As recited in claim 3, the apparatus executes the calculations by “deriving, by random sampling, a plurality of perturbation quantities of the microscopic cross sections based on microscopic covariance data that is data regarding uncertainties of the microscopic cross sections acquired from the first storage unit, and generating microscopic perturbation data from the derived perturbation quantities of the microscopic cross sections” ([0037]-[0038]), “executing the assembly calculations based on the microscopic perturbation data generated at the perturbation data generation step, and deriving a plurality of macroscopic cross sections individually corresponding to the perturbation quantities of the microscopic cross sections” ([0038]), “generating macroscopic covariance data that is data regarding uncertainties of the macroscopic cross sections based on the macroscopic cross sections … derived at the macroscopic cross section derivation step” ([0038]), “generating perturbation quantities of the macroscopic cross sections as macroscopic perturbation data based on the macroscopic covariance data” ([0039]), “execut[ing] the core calculations based on the macroscopic perturbation data, and deriving a plurality of reactor core characteristics individually corresponding to the perturbation quantities of the macroscopic cross sections” ([0042]), “acquir[ing] a relation between a change in the macroscopic cross sections and a change in the reactor core characteristics accompanying the change in the macroscopic cross sections, as sensitivity data” ([0042]), “acquir[ing] reactor core characteristics of the reactor core measured by a measurement apparatus measuring the reactor core characteristics, as reactor core characteristic measurement data” ([0043]), “deriv[ing] an adjustment quantity of the macroscopic covariance data from a predetermined equation based on the sensitivity data” ([0044]-[0046]), and “deriv[ing] adjusted macroscopic covariance data adjusted based on the adjustment quantity derived at the adjustment quantity derivation step” ([0047]). 

Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim 3 falls within this grouping.

It is determined that the limitations of claim 3 recite mathematical relationships and mathematical calculations. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” groupings. 

Furthermore, these limitations as drafted, are processes that under the broadest reasonable interpretation cover performance of the limitations in the human mind.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 3 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claim 3 recites an abstract idea. We proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.

Here, apart from the executing, deriving, generating, and acquiring steps performed by the apparatus claim 3 the only additional elements that are recited in claim 3 are the “microscopic cross sections acquired from the first storage unit,” “stor[ing] the [macroscopic covariance/macroscopic perturbation] data in the first storage unit,” “acquir[ing] reactor core characteristics of the reactor core measured by a measurement apparatus,” and “stor[ing] the [reactor core characteristic measurement/adjusted macroscopic covariance] data in the second storage unit”

The additional elements of acquiring data from a storage unit and storing data in a storage unit are insignificant extra-solution activities of storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and do not add a meaningful limitation to the process of the nuclear design calculations. 

The additional element of executing the calculations on a fuel assembly or a reactor core does not result in an improvement of nuclear technology as the reactor components are claimed generically and operated in their ordinary capacity and are merely instructions to apply the functions of the apparatus to said technology. Further, executing calculations and reactor core analysis on a fuel assembly or a reactor core is well-understood, routine, and conventional in the nuclear industry as evidenced in [0002] of the Specification. 

The additional element of the reactor core characteristics measured by the measurement apparatus is another insignificant extra-solution activity of mere data gathering, the only “nuclear”-related aspect of which is the data itself that originates from the nuclear reactor. 

Accordingly, these elements do not integrate the judicial exception into a practical application of the exception. 

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 3 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

Applicant’s disclosure does not provide evidence that the additional elements recited in claim 3 is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Other than the executing, deriving, generating, and acquiring steps performed by the apparatus claim 3 the only additional elements are generic nuclear reactor components that are not positively recited and mere data storing, retrieving, and gathering. 

The additional elements in claim 4 describe further steps performed by the apparatus of claim 3 and do not add anything significant to the parent claim as the claim merely recites another judicial exception of an abstract idea. 

Accordingly, claims 3-4 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Objections
Claim 3 is objected to because of the following informalities: 
Line 3: “wherein the nuclear design calculation apparatus comprising” should recite “wherein the nuclear design calculation apparatus comprises”
Lines 6-7: “and first storage unit” should recite “and a first storage unit”
Line 8: “configured to executing” should recite “configured to execute”
Line 13: “and store the microscopic perturbation data” should recite “and storing the microscopic perturbation data”
Line 20: “and store the macroscopic covariance data” should recite “and storing the macroscopic covariance data”
Lines 23-24: “and store the macroscopic perturbation data” should recite “and storing the macroscopic perturbation data”
Line 31: “the second arithmetic unit executing configured to” should recite “the second arithmetic unit configured to”
Line 33: “and deriving a plurality of reactor core characteristics” should recite “and derive a plurality of reactor core characteristics”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites “a macroscopic covariance data generation step of generating macroscopic covariance data that is data regarding uncertainties of the macroscopic cross sections based on the macroscopic cross sections and store the macroscopic covariance data in the first storage unit, derived at the macroscopic cross section derivation step.” This limitation is unclear. It is unclear if the claim is intended to recite the macroscopic covariance data stored in the first storage unit is derived at the macroscopic cross section derivation step, or if the claim is intended to recite the macroscopic covariance data is based on the macroscopic cross sections derived at the macroscopic cross section derivation step. If the former, the limitation is further unclear as the macroscopic cross section derivation step does not involve calculating or generating macroscopic covariance data. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Interpretation
Claim 3 recites “a perturbation data generation step,” “a macroscopic cross section derivation step,” “a macroscopic covariance data generation step,” “a step of generating perturbation quantities of the macroscopic cross sections,” and further recites the apparatus is configured to “execute the core calculations…, and deriving a plurality of reactor core characteristics,” “acquire a relation between a change in the macroscopic cross sections and a change in the reactor core characteristics accompanying the change in macroscopic cross sections,” “acquire reactor core characteristics of the reactor core … and store the reactor core characteristic measurement data,” “derive an adjustment quantity of the macroscopic covariance data,” and “derive adjusted macroscopic covariance data … and store the adjusted macroscopic covariance data.” 

Claim 4 recites the apparatus is configured to “execute the core calculations …, and derive a plurality of reactor core characteristics” and “generate reactor core characteristic covariance data.” 

These limitations amount to method steps within an apparatus claim. 

Therefore, these clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In accordance with MPEP 2114/2115, the above-cited method steps are not given patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Few-group Macroscopic Cross Section Adjustment for LWRs using Random Sampling Technique” (“Yamamoto”) in view of Applicant Admitted Prior Art (“AAPA”) ([0002]-[0005] of the Specification).
Regarding claim 3, Yamamoto discloses a nuclear design calculation apparatus for reactor core analysis of a nuclear reactor comprising a reactor core including a plurality of fuel assemblies, wherein the nuclear design calculation apparatus comprises a covariance data creation apparatus and a reactor core analysis apparatus, the covariance data creation apparatus comprising a first arithmetic unit configured to execute assembly calculations on a fuel assembly based on microscopic cross sections and a first storage unit (p. 894), 
the first arithmetic unit configured to execute:
a perturbation data generation step of deriving, by random sampling, a plurality of perturbation quantities of the microscopic cross sections based on microscopic covariance data that is data regarding uncertainties of the microscopic cross sections acquired from the first storage unit, and generating microscopic perturbation data from the derived perturbation quantities of the microscopic cross sections, and storing the microscopic perturbation data in the first storage unit (p. 894; “(2) Cross section library (contains microscopic multi-group cross sections) for a lattice physics code is perturbed…. Totally N perturbed cross section libraries are prepared”); 
a macroscopic cross section derivation step of executing the assembly calculations based on the microscopic perturbation data generated at the perturbation data generation step, and deriving a plurality of macroscopic cross sections individually corresponding to the perturbation quantities of the microscopic cross sections (p. 894; “(3) Lattice physics calculations are carried out using the perturbed cross section libraries prepared in Step (2) to generate few-group homogenized cross section sets. N independent tables of (perturbed) homogenized cross sections are prepared”; and 
a macroscopic covariance data generation step of generating macroscopic covariance data that is data regarding uncertainties of the macroscopic cross sections based on the macroscopic cross sections and storing the macroscopic covariance data in the first storage unit, derived at the macroscopic cross section derivation step (p. 894; “(4) The covariance matrix for the homogenized few-group cross sections is evaluated using the results in Step (3)”), 
a step of generating perturbation quantities of the macroscopic cross sections as macroscopic perturbation data based on the macroscopic covariance data and storing the macroscopic perturbation data in the first storage unit (p. 894; “N independent tables of (perturbed) homogenized cross sections are prepared”), 
the reactor core analysis apparatus comprising a second arithmetic unit configured to execute core calculations on a reactor core based on the macroscopic cross sections by using the macroscopic covariance data (pp. 894-895),
the second arithmetic unit configured to: 
execute the core calculations based on the macroscopic perturbation data, and derive a plurality of reactor core characteristics individually corresponding to the perturbation quantities of the macroscopic cross sections (p. 895; “a core calculation using a perturbed cross section set is carried out”);
acquire a relation between a change in the macroscopic cross sections and a change in the reactor core characteristics accompanying the change in the macroscopic cross sections, as sensitivity data (p. 895; “(5) Sensitivity coefficients for core characteristics are estimated”);
derive an adjustment quantity of the macroscopic covariance data from a predetermined equation based on the sensitivity data (p. 895; Eq. 4, “Cross section adjustment is carried out by Eq.(4) using the covariance matrix obtained in Step (1), sensitivity coefficients obtained in Step (2), and the ‘experimental’ and ‘calculated’ core characteristics obtained in Steps (3) and (4)”); and 
derive adjusted macroscopic covariance data adjusted based on the adjustment quantity derived at the adjustment quantity derivation step and store the adjusted macroscopic covariance data in the second storage unit (p. 895; “By adjusting cross section based on Eq.(4) … MCA is the covariance of adjusted few-group homogenized cross sections,” “Cross section adjustment is carried out”). 

	Yamamoto does not disclose measuring reactor core characteristics of the reactor core. 

	AAPA teaches (see [0002]-[0003] of the Specification) acquiring reactor core characteristics of the reactor core measured by a measurement apparatus ([0003]).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include a measurement data acquisition step as taught by AAPA in the apparatus of Yamamoto because AAPA teaches “improve[s] analysis accuracy of the reactor core characteristics” ([0003]).

Regarding claim 4, Yamamoto in view of AAPA teaches the reactor core analysis apparatus according to claim 3 and further teaches wherein the second arithmetic unit is further configured to: execute the core calculations based on the adjusted macroscopic perturbation data stored in the second storage unit, and derive a plurality of reactor core characteristics individually corresponding to the perturbation quantities of the macroscopic cross sections (Yamamoto, p. 895; “Errors of k-effective and assembly power distribution at particular position using the unadjusted and the adjusted macroscopic cross sections”); and generate reactor core characteristic covariance data that is data regarding uncertainties of the reactor core characteristics based on the reactor core characteristics (Yamamoto, p. 896; “uncertainties of core characteristics”; AAPA, [0003]; “uncertainties of the reactor core characteristics can be evaluated”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Examiner, Art Unit 3646         

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646